EXHIBIT 10.53
October 17, 2007
Mr. Joseph B. Johnson
208 Northbrook Way
Greenville, SC 29615
Re: Offer letter
Dear Joe,
I am pleased to offer you the position of Vice-President, Corporate Controller,
in the new AbitibiBowater, Inc. The following are details as agreed upon on this
date:
Location:
For the time being, you may maintain an office in the Greenville, South Carolina
area and you will continue to be an employee of Bowater Incorporated, as well as
AbitibiBowater. During this interim time, you will be paid by Bowater
Incorporated. However, you will be required eventually to relocate to the head
office located in Montreal. The effective relocation date will be discussed and
determined in the year 2008.
Effective Date:
The effective date is the closing of the merger (“Closing Date”). This offer is
contingent on the conclusion of the merger, your being authorized to work in
Canada and subject to approval of the Human Resources and Compensation Committee
(“HRCC”) of the new company of various compensation items.
Base Salary:
Your annual base salary, effective the date of the merger, will be US$270,000.
Incentives and Perquisites:
We will request that the HRCC approve compensation plan redesigns as soon as
practical following the closing. You will be eligible to participate in a
short-term incentive plan with a target level of 40% of your base salary. We
expect to terminate the current 2007 Annual Incentive Plan on the Closing Date
and to pay the resulting bonus as soon as practicable. We will substitute a new
plan for the remainder of 2007 and all of 2008, emphasizing the achievement of
synergies.
Additionally, we anticipate continuing annual equity grants of similar value as
you currently receive. We also anticipate a stock ownership requirement for key
executives will be required. Previous equity awards will roll-over into the new
Company and will be paid according to the initial payout schedule.

1/3



--------------------------------------------------------------------------------



 



You will be eligible for a perquisite allowance of US$7,000 per year as well as
a complete annual medical examination.
Benefits:
Group Insurance and Retirement Benefits:
As long as you have dependants that remain in the United-States, you will have
the choice to continue to participate in US group insurance and pension plans or
to begin participation in the Bowater Canadian group insurance and pension
plans.
Please refer to Paula Ferreira, Carol Hinton or Aaron Whitlock for more details
on the Canadian Plans.
HR Policies and Procedures:
You will maintain your current vacation entitlement. You will also be entitled
to all other Human Resources policies applicable to the Montreal, Head office
location.
Harmonization:
Following the merger, the new company intends to harmonize certain benefits
offered to salaried employees, which may lead to changes in the current
benefits. You will be informed about any changes at the appropriate time.
Relocation to Montreal:
In order to facilitate the relocation process, we have assigned Paula Ferreira
to coordinate all aspects of your relocation. Please feel free to contact her at
your earliest convenience at (514) 954-2988 or ferreirap@bowater.com.
The international relocation policy, which is enclosed, governs the general
terms and conditions of your relocation to Montreal. The relocation benefits
will include a lump sum of $83,587 as a housing and cost of living offset, which
will be payable only when you begin the relocation process and will be subject
to Canadian taxes. This payment includes an amount attributable to the higher
Canadian tax rate. In addition, considering your special circumstance, the
Company will provide an education allowance for a period of three years, up to a
maximum of $15,000/per child per year.
In the event that you voluntarily terminate your employment or are terminated
with cause, before the first anniversary of the effective date of this offer
letter, you agree to reimburse all amounts incurred by the Company, computed on
an aftertax basis, under the international relocation policy for your relocation
to Montreal, on a prorated basis based on time worked during the one-year
period.
Other:
Subject to the approval of the HRCC, you will be covered by a Change in Control
agreement similar to your current agreement as well as an employment contract.

2/3



--------------------------------------------------------------------------------



 



We are excited about the prospects of the combination of the two companies and
look forward to continuing to provide you with opportunities for personal and
professional development.
Yours truly,
/s/ William G. Harvey
William G. Harvey
Senior Vice-President and Chief Financial Officer
To indicate your acceptance of this offer, please sign in the space provided
below and return a copy of this letter to Jim Wright’s attention.
(a) I have had an adequate opportunity to read and consider this offer of
employment and to obtain such legal or other advice in regard to it as I
considered advisable; and
(b) I am signing this offer of employment voluntarily, without coercion, and
without reliance on any representation, expressed or implied, by AbitibiBowater
other than those contained herein.
I accept the offer as above:

             
/s/ Joseph B. Johnson
      10-18-2007    
 
           
Joseph B. Johnson
      Date    

3/3